FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AARON RAISER,                                    No. 14-56805

               Plaintiff - Appellant,            D.C. No. 5:13-cv-01995-RGK-RZ

 v.
                                                 MEMORANDUM*
CALIFORNIA HIGHWAY PATROL;
DOE 1,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Aaron Raiser appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations arising out of a stop

performed by an unknown California Highway Patrol officer. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and denies Raiser’s request for oral argument, set forth in
his opening and reply briefs. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal of an action for failure to serve, Thompson v. Maldonado,

309 F.3d 107, 110 (9th Cir. 2002), and de novo a district court’s dismissal for

failure to state a claim, Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.

1995). We affirm.

      The district court did not abuse its discretion in dismissing without prejudice

Raiser’s claims against defendant Doe because Raiser failed properly to identify

and serve a summons and complaint on Doe after being given notice that his failure

to do so would result in dismissal of his claims. See Fed. R. Civ. P. 4(m) (district

court may dismiss a claim for failure to effect timely service after providing notice,

and absent a showing of good cause for failure to serve).

      The district court properly dismissed Raiser’s claim for injunctive relief

against defendant Farrow because Raiser’s allegation that he was likely to be

subjected to future constitutional violations was too speculative. See City of Los

Angeles v. Lyons, 461 U.S. 95, 108 (1983) (“[T]o establish an actual controversy,”

the plaintiff was required to “allege that he would have another encounter with the

police,” and “either, (1) that all police officers in [the City] always [engage in the

same, specific unlawful conduct against] any citizen with whom they happen to

have an encounter, whether for the purpose of arrest, issuing a citation or for


                                            2                                     14-56805
questioning or, (2) that the City ordered or authorized police officers to act in such

manner.”)).

      The district court did not abuse its discretion by dismissing Raiser’s claims

without leave to amend because further amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      We reject as without merit Raiser’s contentions that the district court erred

by failing to hold a scheduling conference and did not provide sufficient time to

conduct discovery.

      Raiser’s motion to augment the record, filed on September 21, 2015, is

denied.

      AFFIRMED.




                                           3                                    14-56805